Exhibit 10.4

This instrument prepared by

and when recorded, return to:

Sutherland Asbill & Brennan LLP

1275 Pennsylvania Avenue, N.W.

Washington, DC 20004-2415

Attn: Lisa A. Rosen, Esq.

ABOVE SPACE FOR RECORDER’S USE

Berkadia Loan No 99-1078383

ASSUMPTION AND RELEASE AGREEMENT

THIS ASSUMPTION AND RELEASE AGREEMENT (this “Agreement”) is entered into and
made effective as of June 30, 2011 (the “Effective Date”), by and among NJA
HOTEL LLC, a Delaware limited liability company, with a mailing address at c/o
Ranger Properties LLC, 11 W. 25th Street, 6th Floor, New York, New York 10010
(“Original Borrower”), CHSP NAVY YARD LLC, a Delaware limited liability company,
with a mailing address at 1997 Annapolis Exchange Parkway, Suite 410, Annapolis,
Maryland 21401 (“New Borrower”), WELLS FARGO BANK, N.A., AS TRUSTEE FOR MORGAN
STANLEY CAPITAL I INC., COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES
2006-IQ12 (“Lender”), with a mailing address at c/o Berkadia Commercial Mortgage
LLC, 118 Welsh Road, Horsham, Pennsylvania 19044 (“Berkadia”), SHELDON STEIN, an
individual, whose address is c/o Valhal Corp., 434 Broadway, 8th Floor, New
York, New York 10013 (“Stein”), ANDERS SCHROEDER, an individual, whose address
is c/o Valhal Corp., 434 Broadway, 8th Floor, New York, New York 10013
(“Schroeder”) and VALHAL CORP., a New York corporation, with an address of c/o
Valhal Corp., 434 Broadway, 8th Floor, New York, New York 10013 (“Valhal”, and
together with Stein and Schroeder, the “Original Guarantor” and together with
the Original Borrower, the “Original Indemnitors”), and CHESAPEAKE LODGING
TRUST, a Maryland real estate investment trust, with an address of 1997
Annapolis Exchange Parkway, Suite 410, Annapolis, Maryland 21401 (“Chesapeake”),
and CHESAPEAKE LODGING, L.P., a Delaware limited partnership, with an address at
1997 Annapolis Exchange Parkway, Suite 410, Annapolis, Maryland 21401
(“Lodging”; Chesapeake and Lodging each a “New Guarantor” and collectively, the
“New Guarantors” and together with the New Borrower, the “New Indemnitors”).
CHSP TRS NAVY YARD LLC, a Delaware limited liability company, having its
principal place of business at 1997 Annapolis Exchange Parkway, Suite 410,
Annapolis,

 

1



--------------------------------------------------------------------------------

Maryland 21401 (“Lessee”), is executing this Agreement to acknowledge its
receipt and review of this instrument and of the Loan Agreement (as herein
defined) and to acknowledge and agree to the provisions of this Agreement
expressly incorporated into the Facility Mortgagee Agreement (as hereafter
defined) and other Loan Documents to which Lessee is a party.

RECITALS:

The following recitals are a material part of this Agreement:

A. Morgan Stanley Mortgage Capital Inc., a New York corporation (“Original
Lender”), made a real estate loan (the “Loan”) to Original Borrower, which Loan
is evidenced by that certain Promissory Note, dated October 31, 2006 from
Original Borrower in the original principal amount of $42,500,000.00 (together
with all addenda, modifications, amendments, riders, exhibits and supplements
thereto, the “Original Note”). The Loan is evidenced, governed and/or secured by
the following agreements and documents, all executed and delivered by the
Original Borrower for the benefit of Original Lender:

1. that certain Deed of Trust and Security Agreement, dated October 31, 2006
(together with all addenda, modifications, amendments, riders, exhibits and
supplements thereto, the “Security Instrument”), recorded on November 1, 2006 as
Instrument No. 2006148338 with the Recorder of Deeds of the District of Columbia
(the “Recorder’s Office”), encumbering the real property described on Exhibit A
attached hereto and by this reference incorporated herein and as more
particularly described in the Security Instrument (together with all other
property, real and personal, encumbered by the Security Instrument, the
“Property”).

2. that certain Loan Agreement (together with all addenda, modifications,
amendments, riders, exhibits and supplements thereto, the “Loan Agreement”)
dated October 31, 2006.

3. that certain Assignment of Leases and Rents (together with all addenda,
modifications, amendments, riders, exhibits and supplements thereto, the
“Assignment of Leases”), recorded on November 1, 2006 as Instrument
No. 2006148339 in the Recorder’s Office.

B. In connection with the Loan, Original Borrower and/or Original Guarantor also
executed and delivered, or caused to be executed and delivered, the following
agreements and documents for the benefit of Original Lender:

1. those certain UCC Financing Statements naming Original Borrower as debtor
therein, and Original Lender as secured party therein, and filed in the
Recorder’s Office and in the records of the Secretary of State of the State of
Delaware;

2. that certain Environmental Indemnity Agreement (the “Original Environmental
Indemnity”) dated October 31, 2006, executed by the Original Indemnitors;

3. that certain Guaranty of Recourse Obligations of Borrower (the “Original
Guaranty”) dated October 31, 2006, executed by Original Guarantor; and

 

2



--------------------------------------------------------------------------------

4. that certain Conditional Assignment of Management Agreement dated October 31,
2006, from the Original Borrower to the Original Lender, and consented to by
Hospitality Partners LLC, as manager (the “Original Agent”), pursuant to that
certain Hotel Management Agreement dated August 11, 2005 by and between Original
Borrower and Original Agent.

The agreements and documents set forth in Recital A and Recital B above are
hereinafter referred to collectively as the “Original Borrower’s Loan
Documents.”

C. On or about January 16, 2009, Original Borrower partially defeased a portion
of the Loan in an amount equal to the Remaining Holdback Reserve Funds (as
defined in the Loan Agreement) (the “Partial Defeasance”), such that the
Original Note was severed and replaced with (i) a Defeasance Promissory Note
dated as of January 16, 2009 in the original principal amount of $2,500,000.000
(“Defeasance Note”), which note is secured by certain government securities, and
(ii) an Amended and Restated Promissory Note dated as of January 16, 2009 in the
original principal amount of $38,894,035.75 (the “Note”), which Note remains
secured by the Security Instrument and the documents identified in Recitals A
and B. For the avoidance of doubt, the parties hereto acknowledge and agree that
the Defeasance Note and the documents evidencing, governing and/or securing the
Partial Defeasance, including, without limitation, (i) the Defeasance Note,
(ii) Defeasance Account Agreement, (iii) Defeasance Pledge and Security
Agreement, (iv) Defeasance Assignment, Assumption and Release Agreement,
(v) Defeasance Waiver, Modification and Consent Agreement, and (vi) Defeasance
Certificate, all of which are dated January 16, 2009, are not included within
the definition of Original Borrower Loan Documents and are not being assumed by
New Borrower.

D. Upon the Effective Date, New Borrower and/or each New Guarantor are executing
and delivering, or are causing to be delivered, to Lender the following
documents, all dated as of the Effective Date:

1. those certain UCC Financing Statements naming New Borrower as debtor therein,
and naming Lender, as secured party therein, to be filed in the Recorder’s
Office and the records of the Secretary of State of the State of Delaware
(collectively, the “Borrower UCC”);

2. that certain Environmental Indemnity Agreement from New Indemnitors in favor
of Lender (the “New Environmental Indemnity”);

3. that certain Guaranty of Recourse Obligations of Borrower (the “New
Guaranty”), executed and delivered by each New Guarantor in favor of Lender;

4. that certain Conditional Assignment and Subordination of Management Agreement
dated as of the Effective Date from Lessee to Lender and consented to by
Crestline Hotels & Resorts, Inc., as manager (the “New Agent”), pursuant to that
certain Hotel Management Agreement dated on or about the Effective Date by and
between Lessee and New Agent;

5. that certain Facility Mortgagee Agreement (the “Facility Mortgagee
Agreement”) executed by and among New Borrower, Lessee, New Guarantor and
Lender;

 

3



--------------------------------------------------------------------------------

6. that certain Supplemental Assignment of Leases and Rents (the “Supplemental
ALR”) dated as of the Effective Date from New Borrower to Lender;

7. that certain Tenant Security Agreement (the “Tenant Security Agreement”)
executed by and between Lessee, as debtor, and New Borrower, as secured party;

8. that certain Supplemental Security Agreement (the “Supplemental Security
Agreement”) executed by and between New Borrower, as debtor, and Lender, as
secured party;

9. those certain UCC Financing Statements (collectively, the “Tenant UCC”)
naming Lessee as Debtor therein, and naming New Borrower, as Secured Party
therein, to be filed in Recorder’s Office and in the records of the Secretary of
State of the State of Delaware;

10. those certain UCC Financing Statements (collectively, the “Tenant/Lender
UCC”; the Borrower UCC, the Tenant UCC and the Tenant/Lender UCC are
collectively hereinafter the “UCC”) naming Lessee as Debtor therein, and naming
Lender, as Secured Party therein, to be filed in the Recorder’s Office and in
the records of the Secretary of State of the State of Delaware;

11. that certain Conditional Assignment of and Agreement Re: Garage License
Agreement (“Garage Assignment”) dated as of the Effective Date from New Borrower
to Lender and consented to by NJA Garage LLC (“Garage Licensor”);

12. that certain Agreement Regarding Liquor License dated as of the Effective
Date from Lessee to Lender;

13. that certain Certificate of Assuming Borrower and Lessee executed by New
Borrower for the benefit of Lender;

14. that certain Post-Closing Agreement dated as of the Effective Date and
issued by Borrower in favor of Lender; and

15. this Agreement.

The agreements and documents set forth in Recital A and Recital D above,
together with such other agreements and documents as Lender may reasonably
require be executed and/or delivered on or about the Effective Date by New
Borrower, New Guarantors, Lessee and/or any affiliate thereof pursuant to this
Agreement, as modified and/or amended from time to time, are hereinafter
referred to collectively as the “Loan Documents”, and individually as a “Loan
Document”.

E. Original Lender assigned, sold and transferred its interest in the Loan and
the Original Borrower’s Loan Documents to Lender pursuant to certain assignment
documents including, without limitation, that certain Assignment of Deed of
Trust and Security Agreement and Assignment of Assignment of Leases and Rents
dated as of December 21, 2006 and recorded in the Recorder’s Office as
Instrument Number 2007034730, and Lender is the current holder of all of
Original Lender’s interest in the Loan and Original Borrower’s Loan Documents.

 

4



--------------------------------------------------------------------------------

F. Lender, as the holder of the Note and beneficiary under the Security
Instrument, has been asked to consent to the transfer of the Property to New
Borrower (the “Transfer”) and the assumption by New Borrower and New Guarantors
of the obligations of the Original Borrower and Original Guarantor,
respectively, under the Loan Documents (the “Assumption”).

G. Lender, acting by and through its servicer, Berkadia, has agreed to consent
to the Transfer and Assumption subject to the terms and conditions stated below,
including, without limitation, the execution and delivery of the agreements and
documents set forth in Recital D above and such other documents and instruments
as may be reasonably required by Lender.

H. Unless the context requires otherwise, references in this Agreement to
Original Borrower’s Loan Documents shall be deemed to refer to such documents as
amended by this Agreement, and as such documents and the other Loan Documents
may be further amended, modified, extended or replaced from time to time.

CONTRACTUAL PROVISIONS:

NOW, THEREFORE, in consideration of the Recitals, which are incorporated herein
as if set forth below in full as a substantive, contractual part of this
Agreement, and the mutual promises contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Acknowledgement of Debt.

(a) Original Borrower and, based solely on its servicing records, Lender confirm
and acknowledge that the outstanding principal balance under the Note
immediately prior to the Effective Date is $37,549,146.86 and the balances of
all reserve and escrow accounts required under the Loan Documents are set forth
on Schedule 1, attached hereto and made a part hereof. New Borrower declares and
acknowledges, for the specific reliance and benefit of Lender, that (i) New
Borrower has no right, claim, defense or right of offset of any kind or in any
amount with respect to the Note, the Security Instrument or any of the other
Loan Documents, and (ii) no amounts paid by New Borrower or Original Borrower to
Lender pursuant to or in connection with the execution and delivery of this
Agreement shall be applied to or set off against the principal balance of the
Note.

(b) The parties acknowledge and agree that Lender shall continue to hold the
balances in escrow and reserve accounts, if any, in accordance with the terms of
the Loan Documents. Original Borrower and Original Guarantor covenant and agree
that the Lender has no further duty or obligation of any nature to Original
Borrower or Original Guarantor relating to such escrow and/or reserve balances,
all of which Original Borrower does hereby assign, transfer and convey to New
Borrower. All escrow and reserve balances held by Lender in connection with the
Loan Documents shall, from and after the Effective Date, be for the account of
New Borrower.

 

5



--------------------------------------------------------------------------------

2. Conditions Precedent; Consent to Transfer.

(a) Original Borrower represents and warrants to Lender as of the Effective Date
that Original Borrower has satisfied all requirements in connection with the
assumption of the Loan set forth in the Original Borrower’s Loan Documents and
that certain conditional consent letter issued by Berkadia and executed by
Original Borrower and New Borrower.

(b) In reliance upon the representations, warranties and covenants set forth
herein by Original Borrower, Original Guarantor, New Borrower and New Guarantor,
Lender hereby consents to the Transfer and Assumption and waives its right to
accelerate the Loan pursuant to any provision of the Original Borrower’s Loan
Documents which might otherwise provide such right to Lender solely on account
of such Transfer and Assumption. Lender’s consent to the Transfer and Assumption
is not intended to be and shall not be construed as a consent to any subsequent
transfer or assumption which requires Lender’s consent pursuant to the terms of
the Security Instrument or any other Loan Document. Additionally, subject to the
terms and conditions set forth in this Agreement, including without limitation
Section 17(a)(xlii), Lender consents to the leasing of the Property by New
Borrower to Lessee pursuant to the Lease Agreement.

(c) New Borrower hereby authorizes the Lender to file any and all UCC financing
statements and UCC financing statement amendments as Lender may deem necessary
from time to time in connection with the Loan or this Agreement including,
without limitation, financing statements containing the description “all assets
of Borrower” or “all personal property of New Borrower” or similar language.

3. Assumption of Obligations.

(a) As of the Effective Date, Original Borrower does hereby assign, transfer and
convey to New Borrower all of its right, title and interest in and to the Loan
Documents, and New Borrower hereby unconditionally assumes the Original
Borrower’s obligations under the Loan Documents and agrees to comply with all
covenants and obligations of Original Borrower therein, including, without
limitation, the obligation to pay the unpaid balance due and owing on the Loan
and all interest thereon. Without limiting the foregoing, New Borrower agrees to
keep and observe all of the covenants, terms and conditions required to be kept,
observed and performed by Original Borrower pursuant to the Note, the Security
Instrument and all of the other Loan Documents, to the same effect as if New
Borrower were the original maker of, and a party to, the Loan Documents
including, but not limited to, payment of all sums presently outstanding under
the Note. New Borrower hereby remakes as of the Effective Date all of the
representations, warranties and covenants of Original Borrower contained in the
Loan Documents, other than those representations, warranties and covenants that
(i) relate to the organization, status or other matters specifically relate to
the Original Borrower or its affiliates, (ii) specifically relate to matters
relevant only as of the time such representation was made, (iii) relate to
matters that are no longer accurate solely as a result of the transactions
contemplated by this Agreement, and (iv) relating to financial information or
other information provided by Original Borrower or Original Guarantors
(including without limitation the representations and warranties in
Section 3.1.10 of the Loan Agreement as they pertain to the Original Borrower or
the Property prior to the Effective Date).

 

6



--------------------------------------------------------------------------------

(b) From and after the Effective Date, references in the Loan Documents to
“Maker,” “Mortgagor,” “Debtor,” “Grantor,” “Borrower,” or other similar
references that prior to the Effective Date referred to Original Borrower shall
refer to New Borrower, and references in the Loan Documents to “Guarantor” or
other similar references that prior to the Effective Date referred to Original
Guarantor shall refer to New Guarantor. From and after the Effective Date, all
references in the Loan Documents to a specified loan instrument, such as the
“Environmental Indemnity Agreement,” “Guaranty,” “Assignment of Management
Agreement” and/or “Financing Statements” or other similar documents that are
being executed by New Borrower and/or New Guarantor and that supersedes the
corresponding document shall, for periods from and after the Effective Date, be
deemed to refer to the appropriate replacement loan instrument. All references
in any Loan Document to “Loan Documents,” or other similar references shall, as
of the Effective Date, refer to the term “Loan Documents” as defined herein. All
references in any Loan Document to “Lender,” “Beneficiary,” “Mortgage Stanley
Mortgage Capital, Inc.” or other similar references shall refer to the “Lender”
as defined herein.

4. Limited Release of Original Borrower and Original Guarantor; Reaffirmation.

(a) In reliance upon the representations, warranties and covenants set forth
herein by Original Borrower, Original Guarantor, New Borrower and New Guarantor,
Lender hereby releases: (i) Original Borrower from any liability for repayment
of the principal and interest under the terms of the Note, the Security
Instrument and the other Original Borrower’s Loan Documents, and other
obligations under the Original Borrower’s Loan Documents, to the extent such
obligations arise from matters not caused by it (or them) first occurring from
and after the Effective Date; and (ii) Original Guarantor from any liability
under the Original Guaranty and the Original Environmental Indemnity to the
extent arising from matters not caused by either of them first occurring from
and after the Effective Date. Lender hereby reserves all rights it may have
against Original Borrower and Original Guarantor for acts, omissions or events
occurring prior to the Effective Date. The parties hereto hereby expressly agree
that any and all liability under Section 9.2 of the Loan Agreement shall relate
to acts, omissions or events occurring prior to the Effective Date.

(b) The release of Original Borrower and Original Guarantor provided for in
Section 4(a) above shall be deemed withdrawn and shall have no effect to the
extent that this Agreement is held to be void or is determined to be
unenforceable by any court in a final non-appealable order as a result of any
action or inaction by or on behalf of Original Borrower or Original Guarantor,
or if any representation or warranty by Original Borrower or Original Guarantor
made in connection with this Agreement is false or misleading in any material
respect when made. In all cases, Original Borrower and Original Guarantor, as
applicable, shall bear the burden of proof on the issue of the time at which an
act or event first occurred or an obligation first arose, which is the subject
of claimed liability under any of the Loan Documents.

(c) Notwithstanding anything to the contrary contained herein, and subject to
the release contained in Section 4(a) hereof, Original Borrower and Original
Guarantor do hereby ratify and confirm their respective obligations under the
Original Borrower’s Loan Documents to the extent arising or resulting from acts,
omissions or events occurring prior to the Effective Date.

 

7



--------------------------------------------------------------------------------

5. Representations.

(a) New Borrower represents and warrants to Berkadia and Lender as of the
Effective Date that:

(i) New Borrower is duly organized, validly existing and in good standing under
the laws of its state of formation or organization and is duly qualified and
authorized to conduct business in the State in which the Property is located,
and has full power and authority to own, lease and operate the Property, and to
conduct its affairs as now being conducted and as proposed to be conducted;

(ii) New Borrower has full power and authority to enter into, execute, deliver
and carry out this Agreement and the Loan Documents to which it is a party, by
assumption or otherwise, and to perform its obligations hereunder and thereunder
and all such actions have been duly authorized by all necessary actions on its
part;

(iii) This Agreement and the other documents executed by New Borrower in
connection herewith have been duly executed and delivered by New Borrower. This
Agreement and the Loan Documents to which New Borrower is a party, by assumption
or otherwise, constitute legal, valid and binding obligations of New Borrower,
enforceable against New Borrower in accordance with their respective terms,
subject to bankruptcy, insolvency and other similar laws affecting the rights of
creditors generally;

(iv) New Borrower has received and reviewed copies of all of the Loan Documents;

(v) Neither New Borrower, New Guarantor, Lessee, nor, to New Borrower’s
knowledge, any person owning an interest in New Borrower, Lessee or New
Guarantor (except that New Borrower’s knowledge shall not require any
investigation into ownership of publicly traded stock or other publicly traded
securities), is a country, territory, individual or entity named on a list
maintained by the U.S. Treasury Department’s Office of Foreign Assets Control
(“OFAC”), or is a Specially Designated National or Blocked Person under the
programs administered by OFAC;

(vi) No equity interest in New Borrower has been pledged, hypothecated or
otherwise encumbered as security for any obligation, none of the capital
contributed to New Borrower was made in the form of a loan and all funds used by
New Borrower at closing were provided by its members as capital contributions
and are not secured directly or indirectly by an interest in New Borrower or
other collateral for the Loan;

 

8



--------------------------------------------------------------------------------

(vii) There is no litigation or other proceeding against New Borrower pending or
overtly threatened, by written communication to New Borrower, wherein an
unfavorable decision might reasonably result in a material adverse change in the
financial condition of New Borrower or its ability to legally perform its
obligations under this Agreement and the other Loan Documents;

(viii) The execution, delivery and performance of this Agreement, and the
performance of New Borrower’s obligations under the Loan Documents from and
after the date hereof, (A) have been duly and validly authorized by all
necessary actions on the part of New Borrower, (B) does not conflict with or
result in a violation of New Borrower’s organizational documents or any
judgment, order or decree of any court or arbiter in any proceeding to which New
Borrower is a party, and (C) does not conflict with, or constitute a material
breach of, or constitute a material default under, any contract, agreement or
other instrument by which New Borrower is bound or to which New Borrower is a
party;

(ix) There is no bankruptcy, receivership or insolvency proceeding pending or
threatened against New Borrower;

(x) No proceeding is pending for the dissolution or annulment of New Borrower,
and all license, income and franchise taxes due and payable by New Borrower have
been paid in full or will be paid concurrently herewith; and

(xi) Since the date of its formation and for periods prior to the date hereof,
New Borrower has not incurred any obligations and/or liabilities of a material
nature and has not engaged in any business activities or other operations.

(b) Each New Guarantor individually represents and warrants to Berkadia and
Lender as of the Effective Date that:

(i) If New Guarantor is an individual, then he or she has full legal capacity
or, if other than an individual, New Guarantor is duly organized, validly
existing and in good standing under the laws of the state of its formation and
has full power and authority to conduct its affairs as now being conducted;

(ii) This Agreement, the New Guaranty, the New Environmental Indemnity and the
other documents executed by New Guarantor in connection herewith have been duly
executed and delivered by each of them. This Agreement, the New Guaranty, the
New Environmental Indemnity and such other documents constitute New Guarantor’s
legal, valid and binding obligations, enforceable against New Guarantor in
accordance with their respective terms, subject to bankruptcy, insolvency and
other similar laws affecting the rights of creditors generally;

(iii) New Guarantor has received and reviewed copies of all of the Loan
Documents;

 

9



--------------------------------------------------------------------------------

(iv) There is no litigation or other proceeding against New Guarantor pending or
overtly threatened, by written communication to New Guarantor, wherein an
unfavorable decision might reasonably result in a material adverse change in the
financial condition of New Guarantor or its ability to legally perform its
obligations under this Agreement and the other Loan Documents to which New
Guarantor is a party; and

(v) New Guarantor has full power and authority to enter into, execute, deliver
and perform this Agreement and the other Loan Documents contemplated herein to
which it is a party and such execution, delivery and performance (A) have been
duly and validly authorized by all necessary actions on the part of New
Guarantor, (B) does not conflict with or result in a violation of New
Guarantor’s organizational documents or any judgment, order or decree of any
court or arbiter in any proceeding to which New Guarantor is a party, and
(C) does not conflict with, or constitute a material breach of, or constitute a
material default under, any contract, agreement or other instrument by which New
Guarantor is bound or to which New Guarantor is a party;

(vi) There is no bankruptcy, receivership or insolvency proceeding pending or
threatened against New Guarantor; and

(vii) No proceeding is pending for the dissolution or annulment of New
Guarantor, and all license, income and franchise taxes due and payable by New
Guarantor have been paid in full.

(c) Original Borrower represents and warrants to Berkadia and Lender as of the
Effective Date that:

(i) Contemporaneously with the execution and delivery hereof, Original Borrower
has conveyed and transferred all of the Property to New Borrower;

(ii) Original Borrower has not received a security instrument or security
agreement from New Borrower encumbering the Property to secure the payment of
any sums due Original Borrower or obligations to be performed by New Borrower;

(iii) There exist no defenses, offsets or rights of defense, offset or
counterclaims by Original Borrower to this Agreement or the Original Borrower’s
Loan Documents;

(iv) There are no defaults by Original Borrower under the provisions of Original
Borrower’s Loan Documents executed or assumed by Original Borrower, nor are
there any conditions which with the giving of notice or the passage of time or
both may constitute a default by Original Borrower under the provisions of the
Original Borrower’s Loan Documents;

 

10



--------------------------------------------------------------------------------

(v) The Original Borrower’s Loan Documents are in full force and effect;

(vi) There are no subordinate liens of any kind covering or relating to the
Property, nor are there any mechanics’ liens or liens for delinquent taxes or
assessments encumbering the Property, nor has notice of a lien or notice of
intent to file a lien been received;

(vii) To Original Borrower’s knowledge, there are no pending or threatened
condemnation or annexation proceedings affecting the Property, or any agreements
to convey any portion of the Property or any rights thereto not disclosed in
this Agreement, including, without limitation, to any governmental agency;

(viii) There is no litigation or other proceeding against Original Borrower or
the Property pending or overtly threatened, by written communication to Original
Borrower, wherein an unfavorable decision might reasonably result in a material
adverse change in the financial condition of Original Borrower or its ability to
legally perform its obligations under this Agreement and the Original Borrower’s
Loan Documents;

(ix) There is no bankruptcy, receivership or insolvency proceeding pending or
threatened against Original Borrower;

(x) No proceeding is pending for the dissolution or annulment of Original
Borrower, and all license, income and franchise taxes due and payable by
Original Borrower have been paid in full; and

(xi) Original Borrower has full power and authority to enter into, execute,
deliver and perform this Agreement and such execution, delivery and performance
(A) have been duly and validly authorized by all necessary actions on the part
of Original Borrower, (B) does not conflict with or result in a violation of
Original Borrower’s organizational documents or any judgment, order or decree of
any court or arbiter in any proceeding to which Original Borrower is a party,
and (C) does not conflict with, or constitute a material breach of, or
constitute a material default under, any contract, agreement or other instrument
by which Original Borrower is bound or to which Original Borrower is a party.

(d) Original Guarantor represents and warrants to Berkadia and Lender as of the
Effective Date that:

(i) To the best of its knowledge, there is no Event of Default (as defined in
the Loan Documents) or event which with the passage of time or the giving of
notice, or both, would constitute an Event of Default under the Loan Documents
executed or assumed by Original Guarantor;

(ii) The Original Borrower’s Loan Documents executed by Original Guarantor are
in full force and effect;

 

11



--------------------------------------------------------------------------------

(iii) There is no litigation or other proceeding against Original Guarantor
pending or overtly threatened, by written communication to Original Guarantor,
wherein an unfavorable decision might reasonably result in a material adverse
change in the financial condition of Original Guarantor or its ability to
legally perform its obligations under this Agreement;

(iv) Original Guarantor has the full power and authority to enter into this
Agreement and perform its obligations hereunder. The execution, delivery and
performance of this Agreement and the other documents contemplated herein by
Original Guarantor (A) have been duly and validly authorized by all necessary
action on the part of Original Guarantor, (B) does not conflict with or result
in a violation of Original Guarantor’s organizational documents or any judgment,
order or decree of any court or arbiter in any proceeding to which Original
Guarantor is a party, and (C) does not conflict with, or constitute a material
breach of, or constitute a material default under, any contract, agreement or
other instrument by which Original Guarantor is bound or to which Original
Guarantor is a party;

(v) There is no bankruptcy, receivership or insolvency proceeding pending or
threatened against Original Guarantor; and

(vi) No proceeding is pending for the dissolution or annulment of Original
Guarantor, and all license, income and franchise taxes due and payable by
Original Guarantor have been paid in full.

(e) As of the Effective Date, Lender has not delivered to any of the Original
Indemnitors a written notice of a Default or an Event of Default (as such terms
are defined in the Original Borrower’s Loan Documents) that has occurred and is
continuing. Lender reserves the right to declare any existing default which
subsequently comes to the attention of Lender that was not actually known to
Lender as of the Effective Date.

6. Financial Information. New Borrower and New Guarantors hereby each represents
and warrants to Lender that all information and materials regarding New
Guarantors, New Borrower and its affiliates provided by or on behalf of New
Borrower and New Guarantors to Berkadia were true and correct in all material
respects as of the date specified therein (or if no date is specified, then as
of the date of delivery thereof). Chesapeake represents, warrants and covenants
to Berkadia and Lender that, as of the Effective Date, Chesapeake has a net
worth (calculated as set forth in the New Guaranty) of not less than
$150,000,000.00 and shall maintain a minimum net worth of at least that amount
while the Loan is outstanding, all as more fully set forth in the Guaranty.

7. Addresses. Lender, New Borrower and New Guarantor agree that all notice
provisions contained in the Loan Documents are hereby modified to amend the
notice address for Lender, New Borrower and New Guarantor, and that from and
after the Effective Date, the notice addresses for Lender, New Borrower and New
Guarantor are as follows:

 

12



--------------------------------------------------------------------------------

If to Lender:

Wells Fargo Bank, N.A., as Trustee for Morgan Stanley Capital I, Inc.,

Commercial Mortgage Pass-Through Certificates, Series 2006-IQ12

c/o Berkadia Commercial Mortgage LLC

118 Welsh Road

Horsham, PA 19044

Attention: Client Relations Manager for Loan No. 99-1078383

If to New Borrower:

CHSP Navy Yard LLC

c/o Chesapeake Lodging Trust

1997 Annapolis Exchange Parkway

Suite 410

Annapolis, MD 21401

Attention: Graham Wootten

and

Attention: Rick Adams

If to New Guarantor:

Chesapeake Lodging Trust

1997 Annapolis Exchange Parkway

Suite 410

Annapolis, MD 21401

Attention: Graham Wootten

and

Attention: Rick Adams

And to:

Chesapeake Lodging, L.P.

1997 Annapolis Exchange Parkway

Suite 410

Annapolis, MD 21401

Attention: Graham Wootten

and

Attention: Rick Adams

8. Release of Berkadia and Lender. Original Borrower, New Borrower, Original
Guarantor and New Guarantors hereby each unconditionally and irrevocably
releases and forever discharges Berkadia and Lender and their respective
successors, assigns, agents, directors, officers, employees, and attorneys
(collectively, the “Indemnitees”) from all Claims, as defined below, and agrees
to indemnify the Indemnitees, hold the Indemnitees harmless, and defend the
Indemnitees with counsel reasonably acceptable to the Indemnitees from and
against any and all claims, losses, causes of action, costs and expenses of
every kind or character in connection with the Claims and/or the transfer of the
Property in connection with this Agreement. As used in this Agreement, the term
“Claims” shall mean any and all possible claims, demands, actions, costs,
expenses and liabilities whatsoever, known or unknown, at law or in equity,
originating in whole or in part on or before the Effective Date, which Original

 

13



--------------------------------------------------------------------------------

Borrower, New Borrower, Original Guarantor or New Guarantors or any of their
respective directors, partners, principals, affiliates, members, shareholders,
officers, agents, employees or successors, may now or hereafter have against the
Indemnitees, if any, and irrespective of whether any such Claims arise out of
contract, tort, violation of laws, or regulations, or otherwise in connection
with the Loan or any of the Loan Documents or (solely as to Original Borrower
and Original Guarantor) the Original Borrower’s Loan Documents, including,
without limitation, any contracting for, charging, taking, reserving, collecting
or receiving interest in excess of the highest lawful rate applicable thereto
and any loss, cost or damage, of any kind or character, arising out of or in any
way connected with or in any way resulting from the acts, actions or omissions
of any of the Indemnitees, including any requirement that the Loan Documents or
Original Borrower’s Loan Documents be modified as a condition to the
transactions contemplated by this Agreement. Original Borrower, New Borrower,
Original Guarantor and New Guarantors agree that Berkadia and Lender have no
fiduciary or similar obligations to Original Borrower, New Borrower, Original
Guarantor or New Guarantors or either of them and that their relationship is
strictly that of creditor and debtor. This release is accepted by Berkadia and
Lender pursuant to this Agreement and shall not be construed as an admission of
liability on the part of either of them. Original Borrower, New Borrower,
Original Guarantor and New Guarantors each hereby represents and warrants that,
each as to itself only, it is the current legal and beneficial owner of all
Claims accruing to such party, if any, released hereby and has not assigned,
pledged or contracted to assign or pledge any such Claim accruing to such party
to any other person.

9. Indemnification. Original Borrower and Original Guarantor shall, jointly and
severally, defend, indemnify and hold harmless New Borrower and New Guarantor
from and against any and all claims, demands, losses, costs, liability, and
expenses (including reasonable attorney’s fees) arising out of any violation by
Original Borrower or Original Guarantor (or any affiliate of either) of any
representations, warranties, covenants or obligations under (i) the Loan
Documents or the Original Borrower Loan Documents occurring prior to the
Effective Date, or (ii) this Agreement.

10. Confirmation of Waivers. New Borrower, without limiting the generality of
its obligations under the Loan Documents, hereby confirms and ratifies the
submission to jurisdiction and waivers set forth in the Loan Documents.

11. Binding Effect. This Agreement shall be binding upon the parties and their
respective heirs, executors, administrators, successors, permitted assigns and
representatives.

12. Ratification. Lender and New Borrower hereby ratify and affirm all of the
Loan Documents and all of its or the other’s, as applicable, respective rights,
agreements, obligations, priorities, reservations, promises and waivers as made
and agreed and contained therein and as assumed pursuant to this Agreement by
New Borrower, all of which shall remain in full force and effect.

13. No Impairment of Lien; No Satisfaction. Nothing set forth herein shall
affect the priority or extent of the lien of the Security Instrument or any of
the other Loan Documents, nor, except as expressly set forth herein, release or
change the liability of any party

 

14



--------------------------------------------------------------------------------

who may now be or after the Effective Date, become liable, primarily or
secondarily, under the Loan Documents. This Agreement does not, and shall not be
construed to, constitute the creation of new indebtedness or the satisfaction,
discharge or extinguishment of the debt secured by the Loan Documents.

14. Third Party Beneficiary Status of Berkadia. New Borrower, Original Borrower,
Original Guarantor and New Guarantors hereby each acknowledge and agree that
Berkadia, its successors and assigns, are all intended third party beneficiaries
of this Agreement.

15. Bankruptcy Remote Single Purpose Entities. New Borrower is currently in
compliance with, and will take all necessary company action in order for the New
Borrower to continue to comply with the requirements of Section 3.1.24 of the
Loan Agreement.

16. Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money Laundering
Laws. New Borrower shall comply with all Requirements of Law relating to money
laundering, anti-terrorism, trade embargos and economic sanctions now or
hereafter in effect. Upon Lender’s request from time to time during the term of
the Loan, New Borrower shall certify in writing to Lender that New Borrower’s
representations, warranties and obligations under this Section 16 remain true
and correct and have not been breached. New Borrower shall promptly notify
Lender in writing if any of such representations, warranties or covenants are no
longer true or have been breached or if New Borrower has reasonable basis to
believe that they may no longer be true or have been breached. In connection
with such an event, New Borrower shall comply with all Requirements of Law and
directives of Governmental Authorities and, at Lender’s request, provide to
Lender copies of all notices, reports and other communications exchanged with or
received from Governmental Authorities relating to such an event. New Borrower
shall also reimburse Lender any expense incurred by Lender in evaluating the
effect of such an event on the Loan and Lender’s interest in the collateral for
the Loan, in obtaining any necessary license from Governmental Authorities as
may be necessary for Lender to enforce its rights under the Loan Documents, and
in complying with all Requirements of Law applicable to Lender as the result of
the existence of such an event and for any penalties or fines imposed upon
Lender as a result thereof. Further, New Borrower shall promptly notify Lender
in writing if any future tenant of the Property (a) is identified on the OFAC
List, or (b) is a Person with whom a citizen of the United States is prohibited
to engage in transactions by any trade embargo, economic sanction or other
prohibition of United States law, regulation or Executive Order of the President
of the United States. For purposes of this Section 16, the following definitions
shall apply:

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any Person exercising executive, legislative,
judicial or administrative functions of or pertaining to such government.

“OFAC List” means the list of specially designated nationals and blocked Persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury Department, Office of Foreign Assets Control
pursuant to any Requirements of Law including, without limitation, trade
embargo, economic sanctions or other prohibitions imposed by Executive Order of
the President of the United States. The OFAC List currently is accessible
through the internet website www.treas.gov/ofac/t11sdn.pdf.

 

15



--------------------------------------------------------------------------------

“Requirements of Law” means any law, regulation, ordinance, code, decree,
treaty, ruling or determination of an arbitrator, court or other Governmental
Authority or any Executive Order issued by the President of the United States,
in each case applicable to or binding upon such Person or to which such Person
any of its property or the conduct of its business is subject including, without
limitation, laws, ordinances and regulations pertaining to the zoning, occupancy
and subdivision of real property.

“Person” means an individual, partnership, limited partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, governmental authority or other
entity of whatever nature.

17. Amendments to Loan Documents. Notwithstanding anything to the contrary
contained in this Agreement, New Borrower and Lender hereby agree that, as of
the Effective Date, the Loan Documents shall be modified as follows:

(a) The following amendments shall be made to the Loan Agreement:

(i) The following definition is hereby added to Section 1.1 of the Loan
Agreement: “Assumption Agreement” means that certain Assumption and Release
Agreement dated as of June 30, 2011 by and among Borrower, Lender and various
other parties thereto and identified therein.

(ii) The following definition is hereby added to Section 1.1 of the Loan
Agreement: “Assumption Effective Date” means June 30, 2011.

(iii) The definition of “Bond Financing” in Section 1.1 of the Loan Agreement is
deleted in its entirety and all references thereto in the Loan Agreement and the
Loan Documents are hereby deleted in their entirety.

(iv) The definition of “Development Agreement” in Section 1.1 of the Loan
Agreement is hereby amended by adding the following sentence at the end of such
definition:

“Neither Borrower nor Guarantors are a party to the Development Agreement.”

(v) The definition of “District Loan” in Section 1.1 of the Loan Agreement is
deleted in its entirety and all references thereto in the Loan Agreement and the
Loan Documents are hereby deleted in their entirety.

 

16



--------------------------------------------------------------------------------

(vi) The text of the definition of “Franchise Agreement” in Section 1.1 of the
Loan Agreement is deleted and the following is substituted therefor:

“shall mean that certain Courtyard by Marriott Hotel Relicensing Franchise
Agreement, dated on or about the Assumption Effective Date between Lessee and
Franchisor, as the same may be amended or modified from time to time in
accordance with the terms and provisions of this Agreement, or, if the context
requires, the Replacement Franchise Agreement executed in accordance with the
terms and provisions of this Agreement.”

(vii) The following definition is hereby added to Section 1.1 of the Loan
Agreement:

“‘Garage License Agreement’ shall mean that certain Garage License Agreement
dated January 1, 2011 by and between NJA Garage LLC (“Garage Lessor”) and NJA
Hotel LLC, as amended by that certain First Amendment to Garage License
Agreement dated as of June 20, 2011, regarding the license and use of the
parking garage located at 1000 New Jersey Avenue, SE Washington, DC, which
Garage License Agreement was assigned to Borrower on the Assumption Effective
Date.”

(viii) The definitions of “Holdback Release Period,” “Holdback Reserve Actual
Debt Service Coverage Ratio,” “Holdback Reserve Assumed Debt Service Coverage
Ratio,” “Holdback Reserve Funds” in Section 1.1 of the Loan Agreement are hereby
deleted in their entirety and all references to such definitions in the Loan
Agreement and the Loan Documents shall be deleted in their entirety.

(ix) The definition of “Insolvency Opinion” in Section 1.1 of the Loan Agreement
is revised to delete “Edwards Angell Palmer & Dodge LLP” and to insert therein:
“Katten Muchin Rosenman LLP”.

(x) The following definition is hereby added to Section 1.1 of the Loan
Agreement:

“Lease” shall mean that certain Lease Agreement dated on or about the Assumption
Effective Date by and between Borrower and Lessee, as amended from time and time
in accordance with the terms and provisions of this Agreement.

(xi) The following definition is hereby added to Section 1.1 of the Loan
Agreement:

“Lessee” shall mean CHSP TRS Navy Yard LLC, a Delaware limited liability
company.”

(xii) The definition of “Loan Documents” in Section 1.1 of the Loan Agreement is
amended and restated as follows: “shall have the meaning set forth in the
Assumption Agreement.”

 

17



--------------------------------------------------------------------------------

(xiii) The definition of “Manager” in Section 1.1 of the Loan Agreement is
revised to delete “Hospitality Partners” and to insert therein “Crestline
Hotels & Resorts.”

(xiv) The definition of “Mandatory Partial Defeasance” in Section 1.1 of the
Loan Agreement is deleted in its entirety and all references thereto in the Loan
Agreement and the Loan Documents are hereby deleted in their entirety.

(xv) The definition of “Material Agreement” in Section 1.1 of the Loan Agreement
is revised to delete “$100,000” and to insert therein “$150,000.”

(xvi) The definitions of “Minimum Actual Debt Service Coverage Ratio” and
“Minimum Assumed Debt Service Coverage Ratio” in Section 1.1 of the Loan
Agreement are deleted in their entirety.

(xvii) The definition of “Other Property” in Section 1.1 of the Loan Agreement
is hereby deleted from the Loan Agreement and all references thereto in the Loan
Agreement and Loan Documents are hereby deleted in their entirety.

(xviii) The definitions of “Partial Defeasance Collateral,” “Partial Defeasance
Date,” “Partial Defeasance Event” and “Partial Defeasance Release Date” in
Section 1.1 of the Loan Agreement are hereby deleted in their entirety and all
references to such definitions in the Loan Agreement and the Loan Documents
shall be deleted in their entirety.

(xix) The following definition is added to Section 1.1 of the Loan Agreement:

“PIP” shall mean that certain Property Improvement Plan Addendum attached to the
Franchise Agreement in connection with Franchisor’s required renovations and
improvement of the Property, as amended or modified from time to time.

(xx) The following definition is hereby added to Section 1.1 of the Loan
Agreement:

“PIP Expenditures” for any period shall mean eligible amounts expended for PIP
Work as set forth in the PIP, including, without limitation, amounts paid by or
on behalf of Borrower as “deposits” to vendors and/or materialmen for any such
work.”.

(xxi) The following definition is hereby added to Section 1.1 of the Loan
Agreement:

 

18



--------------------------------------------------------------------------------

“PIP Funds” shall mean the amount of $1,798,650 to be deposited with Lender in
connection with the payment and performance of the PIP Work.

(xxii) The following definition is hereby added to Section 1.1 of the Loan
Agreement:

“PIP Work” shall mean the work set forth in and required to be completed
pursuant to and in accordance with the PIP.

(xxiii) The definition of “Reserve Funds” in Section 1.1 of the Loan Agreement
is hereby amended to include “PIP Funds”.

(xxiv) The definition of “Restricted Party” in Section 1.1 of the Loan Agreement
is hereby amended to exclude “any holders of common shares of any publicly
traded entity, the common shares of which are traded on the New York Stock
Exchange”.

(xxv) The definition of “Sponsor” set forth in Section 1.1 of the Loan Agreement
is deleted and the following is inserted therein:

“shall collectively mean Chesapeake Lodging Trust, a Maryland real estate
investment trust, and Chesapeake Lodging, L.P., a Delaware limited partnership.”

(xxvi) The definition of “Stein” set forth in Section 1.1 of the Loan Agreement
is hereby deleted and all references to Stein in the Loan Agreement, the
Security Instrument and all other Loan Documents are hereby deleted.

(xxvii) The definition of “State” set forth in Section 1.1 of the Loan Agreement
is deleted and the following inserted therein: “shall mean the District of
Columbia.”

(xxviii) The following definition is inserted into Section 1.1 of the Loan
Agreement after the definition of “State:”

“‘Subsidiary REIT’ shall have the meaning set forth in Section 8.2 hereof.”

(xxix) Section 2.5.2 of the Loan Agreement is hereby deleted in its entirety and
the following thereby inserted therein: “[Intentionally Omitted].”

(xxx) The Borrower’s organizational identification number set forth in
Section 3.1.1(b) is hereby deleted and the following thereby inserted therein:
4938070.

 

19



--------------------------------------------------------------------------------

(xxxi) The Borrower’s federal tax identification number set forth in
Section 3.1.1(b) is hereby deleted and the following thereby inserted therein:
45-1627464.

(xxxii) The references in Section 3.1.1(b) to “the first paragraph of this
Agreement” are deleted in their entirety and replaced with “the first paragraph
of the Assumption Agreement.”

(xxxiii) Section 3.1.24 is amended by deleting therefrom all references to the
“Other Property”.

(xxxiv) Section 3.1.24(c) is amended by adding at the end of such section the
following:

“, except for any agreement with Lessee contemplated and/or identified in the
Assumption Agreement, including without limitation, the Lease Agreement.”

(xxxv) Section 3.1.24(d) is amended by deleting therefrom Subsections (B) and
(C) and the final sentence.

(xxxvi) Section 3.1.38 is amended by deleting the final sentence thereof and
substituting the following, “As of the Amendment Effective Date, (i) Lessee has
paid to Franchisor an initial fee in the amount of $102,000.00 in connection
with the execution of the Franchise Agreement, and (ii) is obligated to perform
the PIP Work as set forth and in accordance with the PIP.”

(xxxvii) Section 4.1.15 is hereby deleted in its entirety.

(xxxviii) Section 6.5 of the Loan Agreement is hereby deleted in its entirety
and the following thereby inserted therein: “[Intentionally Omitted].”

(xxxix) The following is inserted as Section 6.6 of the Loan Agreement:

“Section 6.6. PIP Reserve Funds.

6.6.1. Deposit of PIP Funds. On the Assumption Effective Date, Borrower shall
make a cash deposit with Lender to be held by Lender in escrow in the amount of
$1,798,650 (“Initial PIP Deposit”) for the purpose of completing the PIP Work in
accordance with the PIP. $1,464,244.04 of the Initial PIP Deposit shall be
funded by reallocating and re-characterizing FF&E Expenditure Funds as PIP Funds
as of the Assumption Effective Date, and the balance of the Initial PIP Deposit
($334,405.96) shall be funded by Borrower from non-collateral sources to Lender
on the Assumption Effective Date as PIP Funds.

 

20



--------------------------------------------------------------------------------

6.6.2. Disbursement of PIP Funds.

(a) Lender shall disburse PIP Funds only for PIP Expenditures or as otherwise
provided herein, provided that Lender shall make only one (1) disbursement in
any calendar month, and no disbursement shall be less than the Minimum
Disbursement Amount.

(b) Lender shall disburse to Borrower the PIP Funds upon satisfaction by
Borrower of each of the following conditions: (i) Borrower shall submit a
request for payment to Lender at least ten (10) days prior to the date on which
Borrower requests such payment be made and specifies the PIP Expenditures to be
paid, (ii) on the date such request is received by Lender and on the date such
payment is to be made, no Event of Default shall exist and remain uncured,
(iii) Lender shall have received a certificate from Borrower (A) stating that
the items to be funded by the requested disbursement are PIP Expenditures and
that all necessary approvals of Franchisor have been obtained for such PIP
Expenditures, (B) stating that all PIP Expenditures at the Property to be funded
by the requested disbursement have been completed (or, if not so completed,
specifying the stage of completion and inclusive of invoices and lien waivers
with respect to work completed to date) in a good and workmanlike manner and in
accordance with all applicable Legal Requirements, such certificate to be
accompanied by a copy of any license, permit or other approval required, if any,
by any Governmental Authority in connection with the PIP Expenditures,
(C) identifying each Person that supplied material or labor in connection with
the PIP Expenditures to be funded by the requested disbursement, and (D) stating
that each such Person has been paid in full or will be paid in full upon such
disbursement, such certificate to be accompanied by lien waivers or other
evidence of payment satisfactory to Lender, (iv) at Lender’s option, a title
search for the Property indicating that the Property is free from all Liens,
claims and encumbrances not previously approved by Lender, (v) at Lender’s
option, if the cost of any individual PIP Expenditure exceeds $50,000, Lender
shall have received a report satisfactory to Lender in its reasonable discretion
from a licensed architect or engineer approved by Lender in respect of such
architect or engineer’s inspection of the required work and (vi) Lender shall
have received such other evidence as Lender shall reasonably request that the
PIP Expenditures at the Property to be funded by the requested disbursement have
been completed and are paid for or will be paid upon such disbursement to
Borrower.

(c) Nothing in this Section 6.6.2 shall (i) make Lender responsible for making
or completing the PIP Work; (ii) require Lender to expend funds in addition to
the PIP Funds to complete any PIP Work; (iii) obligate Lender to proceed with
the PIP Work; or (iv) obligate Lender to demand from Borrower additional sums to
complete any PIP Work.

 

21



--------------------------------------------------------------------------------

(d) Borrower shall permit Lender and Lender’s agents and representatives
(including, without limitation, Lender’s engineer, architect, or inspector) or
third parties to enter onto the Property during normal business hours (subject
to the rights of Tenants under their Leases) to inspect the progress of any PIP
Work and all materials being used in connection therewith and to examine all
plans and shop drawings relating to such PIP Work. Borrower shall cause all
contractors and subcontractors to cooperate with Lender or Lender’s
representatives or such other Persons described above in connection with
inspections described in this Section 6.6.2(d).

(e) If a disbursement will exceed $50,000, Lender may require an inspection of
the Property at Borrower’s expense prior to making a disbursement of PIP Funds
in order to verify completion of the PIP Work for which reimbursement is sought.
Lender may require that such inspection be conducted by an appropriate
independent qualified professional selected by Lender and may require a
certificate of completion by an independent qualified professional architect
acceptable to Lender prior to the disbursement of PIP Funds. Borrower shall pay
the expense of the inspection as required hereunder, whether such inspection is
conducted by Lender or by an independent qualified professional architect.

(f) In addition to any insurance required under the Loan Documents, Borrower
shall provide or cause to be provided workmen’s compensation insurance,
builder’s risk, and public liability insurance and other insurance to the extent
required under applicable law in connection with PIP Work. All such policies
shall be in form and amount reasonably satisfactory to Lender.

6.6.3. Remaining PIP Funds. Lender shall transfer the PIP Funds to the FF&E
Expenditure Funds upon completion of the PIP Work in accordance with the PIP, as
evidenced by satisfaction by Borrower of the following conditions: (i) Borrower
shall deliver to Lender a letter in a form acceptable to Lender issued by
Franchisor confirming that the PIP Work has been satisfactorily completed (“PIP
Completion”); provided, however, if Borrower requests such written confirmation
from Franchisor of PIP Completion and seeks same in good faith and Franchisor
does not issue same, then this condition shall be deemed satisfied by Borrower’s
delivery of a certification of PIP Completion, (ii) no Event of Default shall
exist and remain uncured under the Loan Documents, (iii) Lender shall have
received a certificate from Borrower (A) stating that all PIP Work at the
Property has been completed in a good and workmanlike manner and in accordance
with all applicable Legal Requirements, such certificate to be accompanied by
copies of any final license, permit or other approval required, if any, by any
Governmental Authority in connection with the PIP Work and copies of final
warranties, and (B) certifying that all contractors, subcontractors and
suppliers of materials for the PIP Work have been paid in full, together with
such supporting documentation

 

22



--------------------------------------------------------------------------------

(including lien waivers) as Lender reasonably may require; (iv) at Lender’s
option, a title search for the Property shall be delivered, indicating that the
Property is free from all Liens, claims and encumbrances not previously approved
by Lender; and (v) at Lender’s option, the right to inspect the work to verify
that such work is in completed in compliance with the requirements of the PIP.

(xl) The header for Article VII is hereby deleted, and “PROPERTY MANAGEMENT,
LEASE AGREEMENT AND GARAGE LICENSE AGREEMENT” substituted therefore.

(xli) The last line of Section 7.3 is deemed deleted and the following is
substituted therefor: “have engaged in gross negligence as to material matters
and/or operations at the Property, fraud or willful misconduct.”

(xlii) Article VII of the Loan Agreement is hereby amended to add the following
thereto after Section 7.4.:

Section 7.5. Lease Agreement.

Borrower has entered into the Lease Agreement in the form attached to the
Facility Mortgagee Agreement. Borrower shall (i) diligently perform and observe
all of the terms, covenants and conditions of the Lease Agreement on the part of
Borrower to be performed and observed, (ii) cause Lessee to diligently perform
and observe all of the terms, covenants and conditions of the Lease Agreement on
the part of Lessee to be performed and observed, (iii) promptly notify Lender of
any notice to Borrower of any default by Borrower in the performance or
observance of any of the terms, covenants or conditions of the Lease Agreement
on the part of Borrower to be performed and observed, and (iv) promptly deliver
to Lender a copy of each financial statement, business plan, capital
expenditures plan, report and estimate received by it under the Lease Agreement.
If Borrower shall default in the performance or observance of any material term,
covenant or condition of the Lease Agreement on the part of Borrower to be
performed or observed, then, without limiting Lender’s other rights or remedies
under this Agreement or the other Loan Documents, and without waiving or
releasing Borrower from any of its obligations hereunder or under the Lease
Agreement, Lender shall have the right, but shall be under no obligation, after
prior notice to Borrower and a reasonable opportunity to cure, to pay any sums
and to perform any act as may be appropriate to cause all the material terms,
covenants and conditions of the Lease Agreement on the part of Borrower to be
performed or observed.

 

23



--------------------------------------------------------------------------------

Section 7.6. Prohibition Against Termination or Modification.

Borrower shall not, without the express written consent of Lender, which consent
shall not be unreasonable withheld, conditioned or delayed (i) surrender,
terminate, cancel, modify, renew or extend the Lease Agreement, or enter into
any other agreement relating to the lease of the Property with Lessee or any
other Person, or consent to the assignment by the Lessee of its interest under
the Lease Agreement, or (ii) surrender, terminate, cancel, modify, renew or
extend the Lease Agreement. If at any time Lender consents to the appointment of
a new lessee, such new lessee and Borrower shall, as a condition of Lender’s
consent, execute a subordination of lease agreement in the form then used by
Lender.

Section 7.7 Garage License Agreement.

(a) The Garage License Agreement is in full force and effect and there is no
default, breach or violation beyond any applicable notice and cure periods
existing thereunder by any party thereto and no event (other than payments due
but not yet delinquent) which, with the passage of time or with notice and the
expiration of any grace or cure period, would constitute a default, breach or
violation by any party thereunder.

(b) Borrower shall:

(i) pay all sums required to be paid by Borrower under the Garage License
Agreement and promptly perform and/or observe all of the material covenants and
agreements required to be performed and observed by it under the Garage License
Agreement and do all things necessary to preserve and to keep unimpaired its
material rights thereunder;

(ii) promptly notify Lender of any default under the Garage License Agreement of
which it is aware and provide Lender with copies of any notices delivered in
connection therewith;

(iii) promptly enforce the performance and observance of all of the covenants
and agreements required to be performed and/or observed by Garage Lessor under
the Garage License Agreement in a commercially reasonable manner;

(iv) grant Lender the right, but Lender shall be under no obligation, upon any
default by Borrower under the Garage Agreement, to pay any sums and to perform
any act or take any action as may be appropriate to cause all the material
terms, covenants and conditions of the Garage License Agreement on the part of
Borrower to be performed or observed to be promptly performed or observed on
behalf of Borrower, to the end that the rights of Borrower in, to and under the
Garage License Agreement shall be kept unimpaired and free from default;

(v) use its reasonable efforts to obtain, from time to time, from Garage Lessor
under the Garage License Agreement such certificates of estoppel with respect to
compliance by Borrower with the terms of the Garage License Agreement as may be
reasonably requested by Lender; and

 

24



--------------------------------------------------------------------------------

(vi) Borrower shall not, without Lender’s prior written consent, not to be
unreasonably withheld: (i) surrender, terminate or cancel the Garage License
Agreement; (ii) reduce or consent to the reduction of the term of the Garage
License Agreement; (iii) increase or consent to the increase of the amount of
any charges under the Garage License Agreement; or (iv) otherwise modify,
change, supplement, alter or amend, or waive or release any of its rights and
remedies under the Garage License Agreement.

(xliii) “SPC Party” as used in Section 8.2 of the Loan Agreement shall be deemed
inapplicable with respect to the Borrower as constituted on the Effective Date
of the Assumption and Release Agreement and for so long as Borrower maintains
such structure.

(xliv) “Affiliated Manager” as used in Section 8.2 of the of the Loan Agreement
shall be deemed inapplicable for so long as Crestline Hotels & Resorts or
another third party manager shall be the Manager under the Loan Agreement.

(xlv) Subsection 8.2(B) is hereby amended to read “no such transfers shall
result in a change in Control of Sponsor or Guarantor, and Chesapeake Lodging,,
L.P. shall continue to be at least 51% owned and Controlled by Chesapeake
Lodging Trust, who shall solely own the sole general partner thereof.”

(xlvi) Subsection 8.2(C)(I)(3) is hereby amended by inserting “directly or
indirectly” following the word “control.”

(xlvii) Subsection 8.2(C)(II) is hereby deleted and the following shall be
inserted in lieu thereof: “intentionally omitted.”

(xlviii) Section 8.2(C)(III) is revised to delete the following: “and (II) Stein
continues to Control and own a 20% indirect ownership interest in Sponsor.”

(xlix) The following is added just before the last period of Section 8.2:

“, provided, however:

(i) the notice required in subsection (A) hereof shall not be required for any
of the following (except for the ten (10) business days prior written notice
that shall be required as provided herein for the qualification of the sole
member of Borrower as a Subsidiary REIT (as herein defined)):

(x) any transfer of by a shareholder of Chesapeake Lodging Trust under
subsection (a) hereof;

 

25



--------------------------------------------------------------------------------

(y) any transfer of any interest in CHSP DC Holding Trust, the sole member of
Borrower, upon any qualification of such entity as a real estate investment
trust or corporation within the meaning of Section 856 of the Internal Revenue
Code (“Subsidiary REIT”) (and any issuance of shares or units in connection
therewith or thereafter), upon any transfer of shares or units after such
qualification, or upon any redemption or repurchase of any such shares or units;
or

(z) any transfer of any limited partnership interests in Chesapeake Lodging,
L.P. or issuance of units or other non-controlling interests therein, or any
subsequent redemption or repurchase of such units or other non-controlling
interests;

provided, however, that in each instance the terms of Section 8.2(B) - (G)
(other than (G)(2)(II)) continue to be satisfied.

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, no consent or approval of Lender shall be required for any
qualification of CHSP DC Holding Trust as a Subsidiary REIT and/or any
dissolution, merger or reorganization of CHSP DC LLC; provided however, that in
each instance the terms of Section 8.2(B) - (G) (other than (G)(2)(II)) continue
to be satisfied following such conversion and, Borrower provides the Lender with
at least ten (10) business days prior written notice of such transfer and an
updated organizational chart of Borrower.”

(l) Section 9.1(b)(i) is hereby amended by deleting therefrom all references to
“the Other Property.”

(li) Section 10.1(v) is amended to insert the following immediately after
“Borrower”: “(but not any previous Borrower)”.

(lii) Section 10.1(xii) is amended to insert the following immediately after
“Section 4.1.6 hereof”: “subject to the cure period provided in the last
sentence of Section 4.1.6(g) after written notice from Lender of such failure”,
and to insert the following immediately after “Borrower”: “(but not any previous
Borrower)”.

(liii) Section 10.1 is amended to insert the following new subsections at the
end thereof:

“(xxii) if a material default has occurred and continues beyond any applicable
cure period under the Lease Agreement if such default permits the Lessee to
terminate or cancel the Lease Agreement.

(xxiii) if, without Lender’s prior written consent, (i) the ownership,
management or control of the Lessee is transferred to any Person not approved by
Lender or permitted under the terms of the Loan Documents or (ii) there is any
material change in or termination of the Lease Agreement;

 

26



--------------------------------------------------------------------------------

(xxiv) if a material default by Borrower has occurred and continues beyond any
applicable cure period under the Garage License Agreement if such default
permits the Garage Lessor to terminate or cancel the Garage License Agreement or
if there is any termination of the Garage License Agreement.

(xxv) if, at any time while the Indebtedness is outstanding, the Net Worth (as
defined in the Guaranty) of Chesapeake shall be less than $150,000,000.00 as set
forth in Section 21 of the Guaranty.

(xxv) if a material default has occurred and continues beyond any applicable
cure period under the Facility Mortgagee Agreement (or if no cure period is
specified therein, then within the cure period specified in Section 10.2(xx)
hereof).”

(liv) Section 11.3(B) is revised to delete “Sheldon Stein, C/O Valhal Corp., 434
Broadway, 8th Floor, New York, New York” and insert therefore:

Corporation Service Company

80 State Street

Albany, NY 12207-2543

(lv) Section 11.17 of the Loan Agreement is amended by inserting the following
at the end thereof:

“Notwithstanding anything herein or in any other Loan Document to the contrary,
in no event shall the prior approval of Lender be required for any disclosure
required by applicable law (including without limitation in any U.S. Securities
and Exchange Commission and similar state law filings).”

(lvi) Subsection (ii) of the last paragraph of Section 11.22 of the Loan
Agreement is amended by inserting the following immediately after “financial
information”: “required under Section 4.1.6 and subject to the cure period
provided in Section 4.1.6(g)” after written notice from Lender of such failure.

(lvii) Each of Subsections (iv), (v), (vi), (vii) and (viii) of the last
paragraph of Section 11.22 of the Loan Agreement is amended by inserting the
following immediately after “Borrower” in each instance in which it appears:
“and/or Lessee”, it being the intent and effect that if any of the actions
specified in Subsections (iv) through (viii) occur with respect to Borrower
and/or Lessee, such occurrence shall trigger full recourse liability hereunder.

 

27



--------------------------------------------------------------------------------

(lviii) Schedule III of the Loan Agreement is deleted and Replacement Schedule
III attached hereto is substituted therefore.

(lix) Schedule VII is deleted from the Loan Agreement.

(b) The following amendments shall be made to the Security Instrument:

(i) Section 13.1(B) is revised to delete “Sheldon Stein, C/O Valhal Corp., 434
Broadway, 8th Floor, New York, New York” and insert therefor:

Corporation Service Company

80 State Street

Albany, NY 12207-2543

18. Fees. Original Borrower, New Borrower and Lender have agreed that,
simultaneously with the execution hereof, all fees, costs, and charges arising
in connection with the execution of this Agreement, including without
limitation, all reasonable attorneys’ fees, title company fees, title insurance
premiums, recording costs, a modification fee of $25,000 in connection with the
modifications to the Loan Documents, an assumption fee of 1% of the principal
balance of the Loan and other closing costs incurred by Lender in connection
with this Agreement, will be paid as of the Effective Date, and that Lender
shall have no obligation whatsoever for payment thereof. New Borrower
acknowledges and agrees that none of the fees, costs, and charges paid in
connection with the execution of this Agreement shall be applied to or set off
against the principal balance of the Note.

19. Miscellaneous.

(a) Choice of Law. The validity and enforcement of this Agreement and the other
Loan Documents, to the extent they involve the creation, perfection, validity,
assignment, modification and enforcement of liens and security interests against
property located in the state in which the Property is located, are intended to
be governed by the laws of the state in which the Property is located. All other
aspects of the transaction contemplated by this Agreement and the indebtedness
evidenced by the Note, and the Loan Documents shall be governed by the laws of
the State of New York.

(b) Severability. This Agreement is intended to be performed in accordance with
and only to the extent permitted by applicable law. If any provisions of this
Agreement or the application thereof to any person or circumstance shall, for
any reason and to any extent, be invalid or unenforceable, the remainder of this
Agreement and the application of such provision to other persons or
circumstances shall not be affected thereby, but rather shall be enforced to the
greatest extent permitted by law.

(c) Modifications. No change or modification of this Agreement shall be valid
unless the same is in writing and signed by all parties hereto.

 

28



--------------------------------------------------------------------------------

(d) Complete Agreement. This Agreement and the Loan Documents represent the
complete agreement among the parties with regard to the items set forth herein,
and there are no representations, covenants, warranties, agreements or
conditions, oral or written, between the parties not set forth in this Agreement
and the Loan Documents.

(e) Headings. Section, paragraph or other headings contained in this Agreement
are for reference purposes only and are not intended to affect in any way the
meaning or interpretation of this Agreement.

(f) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when taken together shall be deemed an original constituting one
and the same document.

(g) Joint and Several Liability. If New Borrower consists of more than one
person or entity, each is jointly and severally liable to perform the
obligations of New Borrower hereunder, and all representations, warranties,
covenants and agreements made by New Borrower are joint and several.

20. Supremacy Clause. It is hereby agreed that the terms and conditions of the
Security Instrument, the Note and other Loan Documents, as modified by this
Agreement, shall remain in full force and effect and shall be binding upon New
Borrower. It is understood and agreed that in the event there are any
conflicting or omitted provisions or variations between the terms, conditions,
rights, or remedies in the Security Instrument, the Note or any other Loan
Document (other than this Agreement) and the terms of this Agreement, those
terms, conditions, rights or remedies of this Agreement shall prevail. A default
under the terms and conditions of this Agreement shall constitute a default
under the terms and conditions of the Security Instrument, the Note and other
Loan Documents.

21. Waiver of Trial by Jury. ORIGINAL BORROWER, NEW BORROWER, ORIGINAL GUARANTOR
AND NEW GUARANTOR HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN
CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN, THE
APPLICATION FOR THE LOAN, THE NOTE, THE LOAN DOCUMENTS OR ANY ACTS OR OMISSIONS
OF LENDER, ITS OFFICERS, EMPLOYEES, DIRECTORS OR AGENTS IN CONNECTION THEREWITH.

22. Further Assurances. Original Borrower, Original Guarantor, New Borrower and
New Guarantor shall cooperate with Lender and shall execute and deliver, or
cause to be executed and delivered, all such other documents and instruments,
and shall take all such other action that Lender reasonably may request from
time to time in order to accomplish and satisfy the provisions and purposes of
this Agreement, including such confirmations and/or corrective instruments as
Lender reasonably may require.

 

29



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Assumption and Release
Agreement as of the day and year first above written.

 

ORIGINAL BORROWER:

NJA HOTEL LLC,

a Delaware limited liability company

By:   /s/ Anders Schroeder   [SEAL] Name:   Anders Schroeder     Title:  
Chairman & CEO    

 

STATE OF ____________________

    )           )      

SS:

COUNTY OF __________________

    )      

On this the          day of             , 2011, before me the undersigned
officer, personally appeared                                 , who acknowledged
himself to be the                                  of NJA Hotel LLC, a Delaware
limited liability company, and that he as such                             ,
being authorized to do so, executed the foregoing instrument on behalf of the
limited liability company for the purposes therein contained.

WITNESS my hand and seal the day and year aforesaid.

 

   NOTARY PUBLIC (SEAL)

[Signatures continue on next page]

 

31



--------------------------------------------------------------------------------

NEW BORROWER:

CHSP NAVY YARD LLC,

a Delaware limited liability company

By:   /s/ Graham J. Wootten   [SEAL] Name:   Graham J. Wootten   Title:   Vice
President and Secretary  

 

STATE OF ____________________

    )           )      

SS:

COUNTY OF __________________

    )      

On this the          day of                         , 2011, before me the
undersigned officer, personally appeared Graham J. Wootten, who acknowledged
himself to be the Vice President and Secretary of CHSP Navy Yard LLC, a Delaware
limited liability company, and that he as such Vice President and Secretary,
being authorized to do so, executed the foregoing instrument on behalf of the
limited liability company for the purposes therein contained.

WITNESS my hand and seal the day and year aforesaid.

 

   NOTARY PUBLIC (SEAL)

[Signatures continue on next page]

 

32



--------------------------------------------------------------------------------

LENDER:

WELLS FARGO BANK, N.A., AS TRUSTEE FOR MORGAN STANLEY CAPITAL I, INC.,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES

2006-IQ12

By:      

Berkadia Commercial Mortgage LLC,

a Delaware limited liability company,

Its:       Master Servicer   By:   /s/ Gary A. Routzahn   Name:   Gary A.
Routzahn   Title:   Authorized Representative

 

COMMONWEALTH OF PENNSYLVANIA

     )            )      

SS:

COUNTY OF MONTGOMERY

     )      

On this the          day of                     , 2011, before me the
undersigned officer, personally appeared                                 , who
acknowledged himself to be an Authorized Representative of Berkadia Commercial
Mortgage LLC, a Delaware limited liability company, as the Master Servicer for
Wells Fargo Bank, N.A., as Trustee for the Registered Holders of Morgan Stanley
Capital I Inc., Commercial Mortgage Pass-Through Certificates, Series 2006-IQ12
and that he as such                      being authorized to do so, executed the
foregoing instrument on behalf of                      for the purposes therein
contained.

WITNESS my hand and seal the day and year aforesaid.

 

   NOTARY PUBLIC (SEAL)

[Signatures continue on next page]

 

33



--------------------------------------------------------------------------------

ORIGINAL GUARANTOR: /s/ Sheldon Stein SHELDON STEIN, an individual

 

STATE OF ____________________

    )           )      

SS:

COUNTY OF __________________

    )      

I HEREBY CERTIFY, that on this          day of                     , 2011,
before me, the subscriber, a Notary Public of the State aforesaid, personally
appeared Sheldon Stein, known to me (or satisfactorily proven) to be the person
whose name is subscribed to within the foregoing instrument and acknowledged
that they executed the foregoing instrument for the purposes therein contained.

WITNESS my hand and seal the day and year aforesaid.

 

   NOTARY PUBLIC (SEAL)

[Signatures continue on next page]

 

34



--------------------------------------------------------------------------------

ORIGINAL GUARANTOR: /s/ Anders Schroeder ANDERS SCHROEDER, an individual

 

STATE OF ____________________

    )           )      

SS:

COUNTY OF __________________

    )      

I HEREBY CERTIFY, that on this          day of                     , 2011,
before me, the subscriber, a Notary Public of the State aforesaid, personally
appeared Anders Schroeder, known to me (or satisfactorily proven) to be the
person whose name is subscribed to within the foregoing instrument and
acknowledged that they executed the foregoing instrument for the purposes
therein contained.

WITNESS my hand and seal the day and year aforesaid.

 

   NOTARY PUBLIC (SEAL)

[Signatures continue on next page]

 

35



--------------------------------------------------------------------------------

ORIGINAL GUARANTOR: VALHAL CORP., a New York corporation By:   /s/ Anders
Schroeder   [SEAL] Name:   Anders Schroeder     Title:   President    

 

STATE OF ____________________

    )           )      

SS:

COUNTY OF __________________

    )      

On this the          day of                     , 2011, before me the
undersigned officer, personally appeared                                     ,
who acknowledged himself to be the                                      of
Valhal Corp., a New York corporation, and that he as such
                                , being authorized to do so, executed the
foregoing instrument on behalf of the limited liability company for the purposes
therein contained.

WITNESS my hand and seal the day and year aforesaid.

 

   NOTARY PUBLIC (SEAL)

[Signatures continue on next page]

 

36



--------------------------------------------------------------------------------

NEW GUARANTOR:

CHESAPEAKE LODGING TRUST,

a Maryland real estate investment trust

By:   /s/ Graham J. Wootten Name:   Graham J. Wootten Title:   Senior Vice
President

 

STATE OF ____________________

    )           )      

SS:

COUNTY OF __________________

    )      

On this the          day of                 , 2011, before me the undersigned
officer, personally appeared Graham J. Wootten, who acknowledged himself to be
the Senior Vice President of Chesapeake Lodging Trust, a Maryland real estate
investment trust, and that he as such Senior Vice President, being authorized to
do so, executed the foregoing instrument on behalf of the limited liability
company for the purposes therein contained.

WITNESS my hand and seal the day and year aforesaid.

 

   NOTARY PUBLIC (SEAL)

[Signatures continue on next page]

 

37



--------------------------------------------------------------------------------

NEW GUARANTOR:

CHESAPEAKE LODGING, L.P.,

a Delaware limited partnership

By:   /s/ Graham J. Wootten Name:   Graham J. Wootten Title:   Senior Vice
President

 

STATE OF ____________________

    )           )      

SS:

COUNTY OF __________________

    )      

On this the          day of                     , 2011, before me the
undersigned officer, personally appeared Graham J. Wootten, who acknowledged
himself to be the Senior Vice President of Chesapeake Lodging, L.P., a Delaware
limited partnership, and that he as such Senior Vice President, being authorized
to do so, executed the foregoing instrument on behalf of the limited liability
company for the purposes therein contained.

WITNESS my hand and seal the day and year aforesaid.

 

   NOTARY PUBLIC (SEAL)

[Signatures continue on next page]

 

38



--------------------------------------------------------------------------------

CHSP TRS Navy Yard LLC is executing this Assignment to acknowledge its receipt
and review of this instrument and of the Loan Agreement and to acknowledge and
agree to the provisions of this Assignment expressly incorporated into the
Facility Mortgagee Agreement and other Loan Documents to which Lessee is a
party.

 

LESSEE:  

CHSP TRS NAVY YARD LLC,

a Delaware limited liability company

  By:   /s/ Graham J. Wootten   [SEAL] Name:   Graham J. Wootten   Title:   Vice
President and Secretary  

 

STATE OF ____________________

    )           )      

SS:

COUNTY OF __________________

    )      

On this the          day of                     , 2011, before me the
undersigned officer, personally appeared Graham J. Wootten, who acknowledged
himself to be the Vice President and Secretary of CHSP TRS Navy Yard LLC, a
Delaware limited liability company, and that he as such Vice President and
Secretary, being authorized to do so, executed the foregoing instrument on
behalf of the limited liability company for the purposes therein contained.

WITNESS my hand and seal the day and year aforesaid.

 

   NOTARY PUBLIC (SEAL)

 

39



--------------------------------------------------------------------------------

SCHEDULE 1

RESERVE BALANCES

Immediately prior to the Effective Date:

 

Tax Funds:

   $ 273,956.85   

Insurance Funds:

     0.00   

FF&E Expenditure Funds:

   $ 1,642,319.04 * 

Total Escrow:

   $ 1,916,275.89   

 

* On the Effective Date after application of FF&E reserve payment associated
with the July 1, 2011 monthly payment and the funding by New Borrower of capital
contributions, the PIP Reserve shall have a balance of $1,798,650.00 and the
FF&E Expenditures Funds shall have a balance of $213,690.00.

 

40



--------------------------------------------------------------------------------

REPLACEMENT SCHEDULE III

ORGANIZATIONAL CHART

 

41



--------------------------------------------------------------------------------

CHESAPEAKE LODGING TRUST

ENTITY CHART

 

42



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

 

43



--------------------------------------------------------------------------------

All that certain lot or parcel of land situate and lying in the District of
Columbia, and more particularly described as follows:

PARCEL B

(Elevation 20.50, and above)

DESCRIPTION OF

A PORTION OF

LOT 37

SQUARE 741

(D.B. 195 PO. 59)

WASHINGTON, DC

Being a portion of Lot 37, Square 741 as shown on a plat entitled “Subdivision,
Square 741” Recorded in Deed Book 195, Page 59, Square 741” Prepared by the
Office of the Surveyor of the District of Columbia, recorded on November 19,
2001 and being more particularly described as follows:

FROM: Elevation 20.50’ and Above

Beginning for the same at a point being the intersection of the easterly
right-of-way line of New Jersey Avenue, S.E. (160 feet wide) and the northerly
right-of-way line of L Street S.E. (90 feet wide); thence running with said
easterly line of New Jersey Avenue, S.E.

1) North 15°44’40” West, 28.50 feet to a point; thence leaving the easterly
right-of-way line of New Jersey Avenue, S.E. and running so as to cross and
include a portion of Lot 37 in Square 741, the following nine (9) courses and
distances

2) North 74°15’20” East, 20.07 feet to a point; thence

3) North 15°44’40” West, 5.56 feet to a point; thence

4) North 74°15’20” East, 31.80 feet to a point; thence

5) North 15°44’40” West, 8.35 feet to a point; thence

6) North 74°15’20” East, 15.28 feet to a point; thence

7) South 15°44’40” East, 2.00 feet to a point; thence

8) Due East, 55.35 feet to a point; thence

9) Due North, 21.95 feet to a point; thence

10) Due East, 67.07 feet to a point lying on the westerly line of 2nd Street,
S.E. (90 feet wide); thence running with said westerly line of 2nd Street, S.E.

 

44



--------------------------------------------------------------------------------

11) Due South, 19.07 feet to a point marking the northeast comet of Lot 19 in
Square 741 recorded in Subdivision Book 33 at page 114 among the aforesaid
records; thence leaving the aforesaid westerly line of 2nd Street, S.E. and
running with the common line between said Lot 19 and Lot 37 in Square 741, the
following two (2) courses and distances

12) Due West, 14.00 feet to a point; thence

13) Due South, 60.00 feet to a point lying on the aforesaid northerly line of L
Street S.E.; thence running with said northerly line of L Street South, S.E.

14) Due West, 162.08 feet to the point of beginning and containing 10,104 square
feet or 0.23195 acres of land, more or less.

NOTE: At the date hereof the above described land is designated among the
Records of the Assessor of the District of Columbia, for assessment and taxation
purposes, as Lot 817 in Square 741.

TAX ID Number: Square 741 Lot 817

TOGETHER WITH those certain non-exclusive easements created in Declaration of
Covenants, Conditions and Restrictions and Reciprocal Easement Agreement by and
among NJA Development Partners Limited Partnership, a Delaware limited
partnership, NJA Housing Development LLC, a Delaware limited liability company,
and NJA Hotel LLC, a Delaware limited liability company, dated June 29, 2004 and
recorded June 29, 2004 as Instrument No. 2004090787, as modified by Estoppel and
Agreement made as of October 31, 2006, all among the District of Columbia Land
Records.

FURTHER TOGETHER WITH a non-exclusive perpetual casement and right of use
described in that certain Access Easement dated April 6, 2001 and recorded July
19, 2001 as Instrument No. 2001064884.

AND BEING A part of the same property conveyed to NJA Hotel LLC, a Delaware
limited liability company, by Deed from NJA Development Partners Limited
Partnership, a Delaware limited partnership, dated May 21, 2004 and recorded May
24, 2004 as Instrument No. 2004072496 among the Land Records of the District of
Columbia.

 

45